Case 14-22725     Doc     Filed 01/08/20    Page 1 of 4




                7/1/19-1/20/20 payments due @ $1879.25    13154.75


                                                          15272.47
Case 14-22725   Doc   Filed 01/08/20   Page 2 of 4
                                                                                                                                                        Case 14-22725   Doc        Filed 01/08/20   Page 3 of 4




                                                                                                     Payment Change Notices
                                                                             Date         P&I             Escrow                  Total        Notice Filed
                                                                           9/1/2014                                             $1,251.99        w/POC
                                                                           1/1/2017     $931.23           $330.05               $1,261.28
                                                                           6/1/2019                                             $1,879.25
                                                                                                                                  $0.00

                  Loan Information
Loan #
Borrower                 Newman, Eric & Deborah
BK Case #                14-22725
Date Filed               08/13/14
POC Filed                11/26/14
POC Amount               $13,661.09
1st Post Due Date        09/01/14
Agreed Order Date        09/11/15
Agreed Order Amount      $5,885.96




         Date                  Amount Rcvd        Post-Petition Due Date   Amt Due     Over/Short    POC Arrears Balance      Payment Date   Payment Amount     POC Paid to Date           Comments
                                                                                                         $13,661.09                                                $6,222.68
               01/19/17          $1,588.48              01/01/17           $1,261.28      $327.20        $13,661.09             01/19/17         $299.84           $6,522.52
               02/21/17          $1,270.49              02/01/17           $1,261.28      $336.41        $13,361.25             02/23/17         $299.84           $6,822.36
               03/27/17          $1,270.49              03/01/17           $1,261.28      $345.62        $13,061.41             04/18/17         $149.92           $6,972.28
              4/27/2017          $1,270.49              04/01/17           $1,261.28      $354.83        $12,911.49             05/12/17         $599.68           $7,571.96
               06/04/17          $1,270.49              05/01/17           $1,261.28      $364.04        $12,311.81             07/13/17         $299.84           $7,871.80
               07/11/17          $2,475.30              06/01/17           $1,261.28     $1,578.06       $12,011.97             06/30/17         $299.84           $8,171.64
               09/11/17          $1,270.49              07/01/17           $1,261.28     $1,587.27       $11,712.13             07/31/17         $299.84           $8,471.48
               09/27/17          $1,270.49              08/01/17           $1,261.28     $1,596.48       $11,412.29             08/31/17         $461.07           $8,932.55
               10/25/17          $1,270.49              09/01/17           $1,261.28     $1,605.69       $10,951.22             09/29/17         $307.38           $9,239.93
               11/15/17          $1,270.49              10/01/17           $1,261.28     $1,614.90       $10,643.84             10/31/17         $299.84           $9,539.77
             12/18/2017          $1,270.94              11/01/17           $1,261.28     $1,624.56       $10,344.00             12/19/17         $299.84           $9,839.61
               01/04/18          $1,270.94              12/01/17           $1,261.28     $1,634.22       $10,044.16             01/16/18         $299.84          $10,139.45
               02/16/18          $1,270.94              01/01/18           $1,261.28     $1,643.88       $9,744.32              02/08/18         $299.84          $10,439.29
       05/14/18                  $2,541.88              02/01/18           $1,261.28     $2,924.48       $9,444.48                                                $10,439.29
       06/28/18                  $1,270.94              3/1/2018           $1,261.28     $2,934.14       $9,444.48                               $299.84          $10,739.13
       07/02/18                  $1,270.94              4/1/2018           $1,261.28     $2,943.80       $9,144.64                                                $10,739.13
       08/29/18                  $1,270.94              5/1/2018           $1,261.28     $2,953.46       $9,144.64                                                $10,739.13
       10/01/18                  $1,270.94              6/1/2018           $1,261.28     $2,963.12       $9,144.64                                                $10,739.13
       11/23/18                  $1,270.94              7/1/2018           $1,261.28     $2,972.78       $9,144.64                                                $10,739.13
       12/13/18                  $1,270.94              8/1/2018           $1,261.28     $2,982.44       $9,144.64                                                $10,739.13
       01/16/19                  $1,270.94              9/1/2018           $1,261.28     $2,992.10       $9,144.64                                                $10,739.13
       03/13/19                  $1,270.94              10/1/2018          $1,261.28     $3,001.76       $9,144.64                                                $10,739.13
       04/26/19                  $1,270.94              11/1/2018          $1,261.28     $3,011.42       $9,144.64                                                $10,739.13
       06/04/19                  $1,270.94              12/1/2018          $1,261.28     $3,021.08
       07/17/19                  $1,742.58              1/1/2019           $1,261.28     $3,502.38
       08/14/19                  $1,742.58              2/1/2019           $1,261.28     $3,983.68
                                                        3/1/2019           $1,261.28     $2,722.40
                                                        4/1/2019           $1,261.28     $1,461.12
                                                        5/1/2019           $1,261.28      $199.84
       11/06/19                  $1,742.58              6/1/2019           $1,879.25      $63.17
                                                        7/1/2019           $1,879.25    -$1,816.08
                                                        8/1/2019           $1,879.25    -$3,695.33
                                                        9/1/2019           $1,879.25    -$5,574.58
                                                        10/1/2019          $1,879.25    -$7,453.83
                                                        11/1/2019          $1,879.25    -$9,333.08
                                                        12/1/2019          $1,879.25   -$11,212.33
                                                        1/1/2020           $1,879.25   -$13,091.58
                   Case 14-22725         Doc   Filed 01/08/20    Page 4 of 4



                                CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the RESPONSE TO NOTICE OF FINAL CURE PAYMENT in the above
captioned case were this day served upon the below named persons by mailing, postage prepaid,
first class mail a copy of such instrument to each person(s), parties, and/or counsel at the
addresses shown below:

Via First Class Mail, Postage Prepaid:

Eric A. Newman
3419 Fairview Road
Gwynn Oak, MD 21207

Deborah A. Newman
3419 Fairview Road
Gwynn Oak, MD 21207

Via CM/ECF:

Jeffrey M. Sirody
Jeffrey M. Sirody and Associates, P.A.
1777 Reisterstown Road
Suite 360 E
Baltimore, MD 21208

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286
Trustee

       This 8th Day of January, 2020.


                                                            /s/ Christopher T. Peck_
                                                            Christopher t. Peck
                                                            MD Bar No.: 1012160024
                                                            McMichael Taylor Gray, LLC
                                                            3550 Engineering Drive
                                                            Suite 260
                                                            Peachtree Corners, GA 30092
                                                            404-474-7149
                                                            cpeck@mtglaw.com
